Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Allowable Subject Matter
Claims 1, 3, 8, 17-18, 20, and 25 are allowable.
Regarding independent claims 1, 17, and 18, the applicant's arguments filed 06/27/2022 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 1, 17, and 18 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 1, 17, and 18 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claims 17 and 18), it discloses a method for determining transmission direction information that is applied to a user equipment, the method comprising: acquiring direction configuration information dynamically sent by a base station, the direction configuration information being indicative of transmission direction information of information transmission resource; determining, according to the direction configuration information, a target information transmission unit indicated with undetermined transmission direction; and determining transmission direction information for the target information transmission unit according to a preset rule, wherein the target information transmission unit comprises a first basic information transmission unit having no corresponding direction indication information and a second basic information transmission unit indicated with at least two pieces of direction indication information that are not consistent with each other, information wherein the direction configuration information further comprises at least direction indication information of a basic information transmission unit; wherein the determining, according to the direction configuration information, the target information transmission unit indicated with undetermined transmission direction further comprises: determining, according to the direction configuration information, the at least two pieces of direction indication information for the second basic information transmission unit; determining whether the at least two pieces of direction indication information are consistent with each other; and determining the second basic information transmission unit as the target information transmission unit when the at least two pieces of direction indication information are not consistent with each other; wherein the direction configuration information farther comprises identification information of the basic information transmission unit; and wherein the determining. according to the direction configuration information, the at least two pieces of direction indication information for the second basic information transmission unit further comprises: determining whether there is a repeated indication identifier according to the identification information of the basic information transmission unit included in each piece of direction configuration information; and determining the at least two pieces of direction indication information corresponding to the repeated indication identifier when the repeated indication identifier is present.
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of such communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claims 17 and 18, hence, these claimed features of claims 17 and 18 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465